Case 2:19-cv-07669-CJC-AFM Document 1-3 Filed 09/04/19 Page 1 of 2 Page ID #:30




                   EXHIBIT C
                   EXHIBIT C
     Case 2:19-cv-07669-CJC-AFM Document 1-3 Filed 09/04/19 Page 2 of 2 Page ID #:31
Certificate of
Certificate    Registration
            of Registration
    . ,TAT                 This              issued under
                                 Certificate issued
                           This Certificate           under the   seal of
                                                             the seal  of the  Copyright
                                                                          the Copyright
                           Office in
                           Office  in accordance    with title
                                      accordance with          17, United
                                                         title 17, United States   Code,
                                                                           States Code,
                                        registration has
                                   that registration
                           attests that
                           attests                     has been  made for
                                                           been made     for the  work
                                                                              the work
                           identified below.
                           identified                information on
                                               The information
                                       below. The                   on this  certificate has
                                                                        this certificate has   Registration Number
                                                                                               Registration Number

O
    40*    •
                           been made
                           been                 of the
                                          part of
                                 made aa part      the Copyright             records.
                                                                    Office records.
                                                        Copyright Office
                                                                                               PA 2-154-979
                                                                                               PA 2-154-979
                                                                                               Effective Date
                                                                                               Effective Date of
                                                                                                              of Registration:
                                                                                                                 Registration:
    •1870•                                                                                     January 02,
                                                                                               January 02, 2019
                                                                                                           2019

                                 1 7   6
                            Acting        States Register
                                   United States
                            Acting United        Register of Copyrights and
                                                          of Copyrights     Director
                                                                        and Director




    Title
    Title
                                 Title of
                                 Title of Work:
                                          Work:      late for meeting
                                                     late for meeting


    Completion/Publication
    Completion/Publication
                         Year of
                         Year   of Completion:
                                    Completion:      2013
                                                     2013
                      Date of
                      Date  of 1st
                               ist Publication:
                                    Publication:     October 25,
                                                     October 25, 2013
                                                                 2013
                            of 1st
                     Nation of
                     Nation     1st Publication:
                                    Publication:     United States
                                                     United States

    Author
    Author

                            ••     Author:
                                   Author:           David Lee
                                                     David  Lee Lewandowski
                                                                 Lewandowski
                            Author Created:
                            Author Created:          entire motion
                                                     entire motion picture
                                                                    picture
                         Work made
                         Work made for hire:
                                   for hire:         No
                                                     No
                                 Citizen of:
                                 Citizen of:         United States
                                                     United  States
                               Domiciled in:
                              Domiciled  in:         United  States
                                                     United States
                                      Born:
                                Year Born:
                                Year                 1984
                                                     1984

    Copyright Claimant
    Copyright Claimant

                                   Claimant:
                         Copyright Claimant:
                         Copyright                         Lee Lewandowski
                                                     David Lee
                                                     David      Lewandowski
                                                     3125 carlyle
                                                     3125 carlyle street,
                                                                  street, apt5,
                                                                          apt5, los
                                                                                los angeles,
                                                                                    angeies, CA,
                                                                                             CA, 90065,
                                                                                                 90065, United
                                                                                                        United States
                                                                                                               States

    Limitation of
    Limitation of copyright
                  copyright claim
                            claim

          Material excluded
          Material excluded from
                            from this
                                 this claim:
                                      claim:         preexisting music
                                                     preexisting music

               New material
               New material included
                            included in
                                     in claim:
                                        claim:       all other
                                                     all other cinematographic
                                                               cinematographic material
                                                                               material

     Rights and
     Rights and Permissions
                Permissions

                                        Name:
                                        Name:        David Lee
                                                     David  Lee Lewandowski
                                                                Lewandowski
                                        Email:
                                        Email:       dlewminatil  @gmail.com
                                                     dlewminatil@gmail.com
                                       Address:
                                       Address:      3756 W.
                                                     3756  W. Avenue
                                                              Avenue 40
                                                                      40 Suite
                                                                         Suite K
                                                                               K
                                                     #168
                                                     #168
                                                     los angeles,
                                                     los angeles, CA
                                                                  CA 90065
                                                                     90065 United States
                                                                           United States


                                                                                                                                  of 22
                                                                                                                          Page 11 of
                                                                                                                          Page
